Landon, J.:
The defendants having made no request to submit any question of fact to the jury, and having moved for the direction of a verdict in their favor, they consented that the court should pass upon whatever disputable inference of fact might be deduced from the testimony. (Dillon v. Cockcroft, 90 N. Y., 649; Ormes v. Dauchy, 82 id., 443.)
They, therefore, cannot be heard to complain if the court, as will be presumed on appeal, resolved such inferences so as most strongly to support the verdict directed. (Cases, supra.) It may be assumed then, that the plaintiff when he accepted the defendants’ proposition accepted as an entirety both their proposal to purchase the bonds for him, and their proposal to take them off his hands at their cost at any time when he did not wish to hold them longer. He bought the bonds and the option as one purchase, and owned the option by the same right from purchase as he owned the bonds. (Fitzpatrick v. Woodruff, 96 N. Y., 561; Wooster v. Sage, 67 id., 67; Allen v. Eiqhmie, 14 Hun, 559; S. C., 79 N. Y., 632.)
The objection of the defendants that their agreement to purchase the bonds from the plaintiff was within the statute of frauds because not in writing, rests upon an assumption contrary to the presumed finding of fact; that this was an independent contract separately made. But when the plaintiff bought and paid for his option, -it was his by an executed, not an executory purchase, and nothing remained to be done to complete luís title to it. (Cases, supra.)
The plaintiff, therefore, had the right to use his option to the extent of the privilege given by it. That privilege was to use it within a reasonable time. (Same cases.)
The defendants urge that he did not so use it. He waited from January, 1882, until April, 1884, with full knowledge of the depreciation in the price of the bonds. This. delay, upon a constantly falling market, would no doubt be held unreasonable, and a waiver of the option, if the defendants themselves had not been instrumental in causing it. But to plaintiff’s repeated references to the depreciation in price, the defendants, through Graves, advised *418him to bold on to tbe bonds and encouraged him to do so bj predicting better prices. Tiie defendants ought not to be heard to complain of a delay which they promoted; they were parties to it, and the trial court might well find that under such circumstances it was not unreasonable as to them. (Fitzpatrick v. Woodruff¡ Wooster v. Sage, supra.)
The defendants further urge that Graves, then managing partner in their business as brokers, had no authority to bind them by his contract giving the plaintiff this option. What kind of concurrent or optional contracts the defendants might think it expedient to make to stimulate their business, as brokers, was a question for them to determine. This contract does not seem to be so obviously apart from their ostensible business as to put a customer upon inquiry as to the managing partner’s authority to make it; and in the absence of proof of the fact that it was in excess of his authority, we cannot, from the mere fact that the event showed it to be unwise, hold that it was also unauthorized.
The judgment should be affirmed, with costs.
Learned, P. J., and Booees, J., concurred.
Judgment affirmed, with costs.